Citation Nr: 1438489	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cardiomyopathy, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to April 1972 (with service in Vietnam), and had additional National Guard service.  This matter is before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, a hearing was held before a decision review officer at the RO.  In March 2012, this matter was remanded for additional development by (another Veterans Law Judge (VLJ)).  It has now been assigned to the undersigned.  The Veteran's record is now in the jurisdiction of the Montgomery RO.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that his cardiomyopathy is related to his service; he appears to be relating the disability to both his period of active duty from 1970 to 1972 and to his subsequent National Guard service.  Significantly, as he served in Vietnam he is entitled to presumptive service connection for any ischemic heart disease (as due to exposure to herbicides/Agent Orange).  

Notably, however, a member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have when the National Guardsman was ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6(c), (d).  Accordingly, to properly address the theory of entitlement that the Veteran's heart disease should be service connected based on it being related to his National Guard service, the following development is necessary:  (a) The Veteran must be asked to specify the period of National Guard service during which he alleges the claimed disability was incurred or aggravated and the alleged nature of the relationship of the disability to service.  (b) It must be verified whether or not the specific period of service was federalized (and qualifying for VA benefits service). (c) If the alleged period of National Guard service was federalized service, there must be development to determine whether there indeed is a nexus between the claimed disability and that period of service.  

Diagnoses of cardiomyopathy have been noted during the pendency of this claim and appeal, to include on September 2013 VA general medical examination.  On August 2007 cardiology consultation left ventricular dysynchrony was noted.  The Board observes that on July 2012 VA ischemic heart disease examination, it was noted that the Veteran did not have ischemic heart disease diagnosed and that recent testing reflected normal cardiac function.  However, the examiner did not account for the diagnoses of heart that are in the record (and noted above).  Accordingly, that examination and opinion are inadequate for rating purposes, and a new examination to secure a medical advisory opinion that addresses/resolves all medical questions raised is necessary.   

The case is REMANDED for the following:

1.  Ask the Veteran to identify any (and all) periods of National Guard service during which he alleges his claimed heart disability was caused or aggravated and describe how the claimed disability is alleged to be related to that period of service.  Upon his response, arrange for verification of any (and all) periods of National Guard service identified by the Veteran, i.e., whether the service was indeed federalized service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §3.6(c), (d)).   Thereafter prepare a memorandum for the record specifying which (if any) periods of National Guard service have been determined to be qualifying for VA benefits.   
2.  After the development sought above is completed arrange for the Veteran to be examined by a cardiologist or internist to determine the nature and likely etiology of any heart disability he may have.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination and all diagnostic studies indicated (but specifically including an electrocardiogram) must be completed.  Based on an examination of the Veteran and review of the record (noting which if any periods of National Guard service are qualifying for VA benefits), the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each cardiac disability entity found (to include accounting for the cardiomyopathy and left ventricular dysynchrony diagnosed during the pendency of this appeal).  Does the Veteran have an ischemic heart disease?

(b)  What is the likely etiology for each cardiac disability entity (other than any ischemic heart disease) diagnosed?  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to service, to include any period of National Guard service that is determined to be federalized?

The examiner must explain the rationale for all opinions, citing to supporting factual data, as indicated.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

